No. 99-20272
                                  -1-

                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-20272
                           Summary Calendar


                            FRANK E. VOTH,

                                             Plaintiff-Appellant,

                                versus

                          PAM FUGAZZI, ET AL,

                                             Defendants,

         CHARLES MARTIN, Warden, Corrections Corporation
              of America Houston Processing Center;
      GARY WEEBER, Classification and Transfer Manager for
      the (ODOC); JOHN KITZHABER, Governor for the State of
     Oregon; GEORGE W. BUSH, Governor of the State of Texas,

                                             Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-96-CV-2598
                       --------------------
                         February 21, 2000

Before DAVIS, EMILIO M.    GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Frank E. Voth, Oregon prisoner # 6100632, appeals the district

court’s grant of summary judgment in favor of defendants Charles

Martin and the Corrections Corporation of America and the district

court’s dismissal of his claims against defendants Gary Weeber,

Oregon Governor John Kitzhaber, and Texas Governor George W. Bush.

Particularly, Voth contends that the district court erred in 1)

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 99-20272
                                     -2-

failing to authorize service of process on               defendants Weeber,

Kitzhaber, and Bush prior to the dismissal of Voth’s claims, 2)

denying Voth’s discovery request, and 3) granting CCA’s motion for

summary judgment.

     We have reviewed the record and the briefs submitted by the

parties    and   find   that   the   district    court   did   not   abuse   its

discretion in sua sponte dismissing Voth’s claims against Weeber,

Kitzhaber, and Bush as frivolous and for failure to state a claim

prior to authorizing service of process on them.               See 28 U.S.C.

§ 1915(e)(e)(2)(B)(I) and (ii); Humphries v. Various Federal USINS

Employees, 164 F.3d 936, 941 (5th Cir. 1999); Warren v. Black, 134
F.3d 732, 734 (5th Cir. 1998); Siglar v. Hightower, 112 F.3d 191,

193 (5th Cir. 1997);       Ali v. Higgs, 892 F.2d 438, 440 (5th Cir.

1990).     Similarly, there was no abuse of discretion in denying

Voth’s discovery request.        Richardson v. Henry, 902 F.2d 414, 417

(5th Cir. 1990); International Shortstop, Inc. v. Rally’s, Inc.,

939 F.2d 1257, 1266 (5th Cir. 1991).            Finally, because the record

reveals no genuine issue as to any material fact, summary judgment

was proper.      Hanks v. Transcontinental Gas Pipe Line Corp., 953
F.2d 996, 997 (5th Cir. 1992); Fed. R. Civ. P. 56(c).

     Voth’s unopposed motion to file his Reply Brief out of time is

GRANTED.    Because of our disposition of the appeal, the Appellees’

requests to strike portions of the Reply Brief are DENIED as

unnecessary.

     AFFIRMED.